Exhibit 10.24

STANCORP FINANCIAL GROUP, INC.

DEFERRED COMPENSATION PLAN FOR SENIOR OFFICERS

(2008 Restatement)

FOURTH AMENDMENT

WHEREAS, StanCorp Financial Group, Inc. (“Employer”) sponsors the StanCorp
Financial Group, Inc. Deferred Compensation Plan for Senior Officers (the
“Plan”); and

WHEREAS, pursuant to Section 6.03(A) of the Plan, the Employer, acting by and
through its Board of Directors, has the authority to amend the Plan; and

WHEREAS, the Employer desires to amend the Plan to reflect a change in the
timing of deposits of matching contributions.

NOW THEREFORE, the Plan be, and hereby is, amended as set forth in this Fourth
Amendment to the Plan, effective as of the date this Fourth Amendment is signed.

1. Section 2.04(h) of the Plan’s Adoption Agreement is deleted in its entirety
and replaced with the following:

x (h) (Specify): The Employer’s Matching Contribution for the Taxable Year shall
be the lesser of the following:

(i) four percent of the Participant’s Excess Compensation for the Taxable Year;
and

(ii) 100 percent of the Participant’s Elective Deferral for the Taxable Year,
and shall be contributed as soon as administratively feasible following the end
of the Taxable Year to which the Matching Contribution relates. This amount may
be reduced to the extent necessary to offset the Participant’s share of FICA
amounts not otherwise paid by the Participant.

 

STANCORP FINANCIAL GROUP, INC. By: /s/ Jung Ryu (Signature) Jung Ryu (Print or
Type Name) Title: Director, Compensation and Benefits Date Signed: 12/11/14

FOURTH AMENDMENT

Effective as of the date signed

 

1